Exhibit 10.4

AMENDED AND RESTATED SITE SERVICES AGREEMENT
(Tyler Terminal and Tankage)
This Amended and Restated Site Services Agreement (this “Agreement”), is dated
March 31, 2015 by and between Delek Refining, Ltd., a Texas limited partnership
(“Delek Refining”), and Delek Marketing & Supply, LP, a Delaware limited
partnership (“Delek Marketing”). Delek Refining and Delek Marketing are
hereinafter collectively referred to as “Parties” and each singularly as a
“Party.”
R E C I T A L S:
WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of July 26, 2013, and the Asset Purchase Agreement, dated as of the date
hereof (as amended, supplemented or restated from time to time, the “Purchase
Agreements”), by and between Delek Refining, as Seller, and Delek Marketing, as
Buyer, Delek Marketing acquired the Relevant Assets (as defined in the Lease and
Access Agreement);
WHEREAS, simultaneously herewith, Delek Refining and Delek Marketing are
entering into that certain Lease and Access Agreement (Tyler Crude Storage Tank
701) dated as of the date hereof (as amended, supplemented or restated from time
to time, the “2015 Lease and Access Agreement”) pursuant to which and pursuant
to the Lease and Access Agreement (Tyler Terminal and Tankage) dated as of July
26, 2013 (as amended, supplemented or restated from time to time, the “2013
Lease and Access Agreement” and, together with the 2015 Lease and Access
Agreement, the “Lease and Access Agreements”) pursuant to which, among other
things, Delek Marketing will lease from Delek Refining the real property on
which the Relevant Assets are located within that certain refinery site owned by
Delek Refining, commonly known as the Tyler Refinery, and located near Tyler,
Texas; and
WHEREAS, Delek Refining has agreed to provide to Delek Marketing, and Delek
Marketing has agreed to accept, shared use of certain services, utilities,
materials and facilities as more fully described on Exhibit A (each an “SUMF
Item” and collectively the “SUMF Items”) located at the Refinery Site that are
necessary to operate and maintain the Relevant Assets as currently operated and
maintained.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
1.1    Definitions.
For purposes of this Agreement, the following capitalized terms shall have the
meanings specified herein. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings for such terms set forth in the Lease
and Access Agreements.




--------------------------------------------------------------------------------




“Additional Improvements” has the meaning given such term in the Lease and
Access Agreements.
“Additional SUMF Items” has the meaning set forth in Section 3.2(b).
“Affiliate” has the meaning given such term in the Tankage Agreement.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Agreements” means, collectively, the Purchase Agreements, the Lease
and Access Agreement, the Omnibus Agreement, the Throughput Agreement, the
Tankage Agreement and any other agreement executed by the Parties hereto in
connection with Delek Marketing’s acquisition the Relevant Assets that has not
been otherwise amended or superseded.
“Annual Service Fee” has the meaning set forth in Section 4.1.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including, without
limitation, all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including any Environmental Law.
“Bankruptcy Event” means a Person that (i) is dissolved, other than pursuant to
a consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within 15 consecutive calendar days or (xi) takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing events.

2

--------------------------------------------------------------------------------




“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Nashville, Tennessee are open for the general transaction of business.
“Claimant” has the meaning set forth in Section 9.1(a).
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (a) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Connection Facilities” means all physical interconnections and related
equipment and facilities required to deliver the SUMF Items described in Exhibit
A to the Relevant Assets from various locations within the Refinery Site.
“Costs” means losses, liabilities, charges, damages, deficiencies, assessments,
interests, fines, penalties, costs and expenses.
“Delek Marketing” has the meaning set forth in the preamble.
“Delek Refining” has the meaning set forth in the preamble.
“Delek Refining Indemnitees” has the meaning set forth in Section 8.2(a).
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Delek Refining, on the one hand, and Delek Marketing, on the
other hand, arising out of or in connection with this Agreement, including any
question regarding the existence, validity or termination of this Agreement.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar

3

--------------------------------------------------------------------------------




federal, state or local environmental conservation and protection laws, each as
amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Force Majeure” means acts of God, acts of the public enemy, wars, blockades,
insurrections, riots, storms, floods, washouts, arrests, the order of any
Governmental Authority having jurisdiction while the same is in force and
effect, civil disturbances, explosions, breakage, accident to machinery, storage
tanks or lines of pipe, inability to obtain or unavoidable delay in obtaining
material or equipment, inability to obtain products because of a failure of
third-party pipelines and any other causes whether of the kind herein enumerated
or otherwise not reasonably within the control of the Party claiming suspension,
delay or interruption and which by the exercise of due diligence such Party is
unable to prevent or overcome.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Lease and Access Agreements” has the meaning set forth in the recitals.
“Liabilities” means any Costs of any kind (including reasonable attorneys’ fees
and other fees, court costs and other disbursements), including any Costs
directly or indirectly arising out of or related to any suit, proceeding,
judgment, settlement or judicial or administrative order and any Costs arising
from compliance or non-compliance with Applicable Law.
“Monitoring Committee” has the meaning set forth in Section 7.1(a).
“Monthly Payment” has the meaning set forth in Section 4.1.
“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement, dated as of March 31, 2015, by and among Delek Refining, Delek
Marketing and the other parties thereto, as amended, supplemented or restated
from time to time.
“Parties” or “Party” has the meaning set forth in the preamble.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“PPI” has the meaning set forth in Section 4.2(a).
“Premises” has the meaning set forth in the Lease and Access Agreement.

4

--------------------------------------------------------------------------------




“Purchase Agreements” has the meaning set forth in the recitals.
“Receiving Party Personnel” has the meaning set forth in Section 11.9(d).
“Refinery Site” has the meaning set forth in the Lease and Access Agreements.
“Relevant Assets” has the meaning set forth in the Lease and Access Agreements.
“Respondent” has the meaning set forth in Section 9.1(a).
“Special Damages” has the meaning set forth in Section 8.1.
“Standard Operating Practice” means such practices, methods, acts, techniques,
and standards as are in accordance with the normal and customary practices in
the industry and Applicable Laws, and consistent with the historical operation
of the Refinery Site by Delek Refining.
“SUMF Assets” means the systems and facilities located at the Refinery Site that
are used in or necessary for the provision of the SUMF Items to Delek Marketing
pursuant to this Agreement. The SUMF Assets shall include any Connection
Facilities.
“SUMF Failure” has the meaning set forth in Section 3.1(b).
“SUMF Items” has the meaning set forth in the recitals.
“Tankage Agreement” means the Tankage Agreement (Tyler Crude Storage Tank 701)
by and between Delek Refining and Delek Marketing dated as of the date hereof.
“Term” has the meaning set forth in Section 10.1.
“Third Party” means any Person other than Delek Refining, Delek Marketing or
their respective Affiliates.
“Throughput Agreement” means the Throughput and Tankage Agreement (Tyler
Terminal and Tankage) by and between Delek Refining and Delek Marketing dated as
of July 26, 2013.
“Throughput and Tankage Agreements” means the Throughput Agreement and the
Tankage Agreement.
1.2    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of this Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(a)    unless otherwise specified, references to Articles and Sections are to
Articles and Sections of this Agreement;

5

--------------------------------------------------------------------------------




(b)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(c)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(d)    a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;
(e)    each Exhibit to this Agreement is a part of this Agreement, but if there
is any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;
(f)    the term “cost” includes expense and the term “expense” includes cost;
(g)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(h)    any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
(i)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(j)    unless the context otherwise requires, all references to time shall mean
time in Nashville, Tennessee;
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified;
(l)    unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, not to be unreasonably
withheld, delayed or conditioned;
(m)    the singular number includes the plural and vice-versa, whenever the
context so requires; and
(n)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).

6

--------------------------------------------------------------------------------




ARTICLE 2
RELATIONSHIP OF PARTIES
2.1    Rights and Obligations.
The Parties hereby enter into this Agreement for the purpose of setting forth
their respective rights and obligations relating to the provision by Delek
Refining of the SUMF Items to Delek Marketing in connection with Delek
Marketing’s ownership, operation and maintenance of the Relevant Assets.
2.2    Nature of the Relationship.
(a)    Except as provided herein, this Agreement shall not in any manner limit
the Parties in carrying on their respective separate businesses or operations or
impose upon any Party a fiduciary duty vis-à-vis the other Party.
(b)    Delek Refining and Delek Marketing recognize that portions of each of
their respective businesses and operations are conducted within the Refinery
Site, and that necessary interactions result from such proximity. The respective
businesses and operations of Delek Refining and Delek Marketing will be managed
and conducted by them, as independent companies, and each may act and conduct
its business and operations independently wherever possible. Further, Delek
Refining and Delek Marketing recognize their mutual responsibility to support
the capability of each other to continue to conduct their respective businesses
and operations for routine and non-routine activities (including, but not
limited to, start-ups, shut downs, turnarounds, emergencies and other infrequent
events).
(c)    Notwithstanding the foregoing, nothing in this Agreement and no actions
taken by the Parties shall constitute a partnership, joint venture, association
or other co-operative entity among the Parties or authorize either Party to
represent or contract on behalf of the other Party. Delek Refining, as the
supplier of the SUMF Items, is acting solely as an independent contractor and is
not an agent of Delek Marketing. The provision of the SUMF Items hereunder shall
be under the sole supervision, control and direction of Delek Refining and not
Delek Marketing.
(d)    Notwithstanding Delek Marketing’s obligation to maintain and operate the
Relevant Assets and Additional Improvements and comply with Applicable Law,
Delek Refining and Delek Marketing acknowledge that Delek Refining shall, as
required by any applicable Governmental Authorities, maintain air quality and
other environmental permits in its name. Consequently and also for the ease of
administration, Delek Refining shall maintain in its name the air quality and
other environmental permits and other authorizations applicable to all, or part
of, the Relevant Assets and Additional Improvements and shall be responsible for
making any reports or other notifications to Governmental Authorities pursuant
to such permits or Applicable Laws; provided that upon Delek Refining’s written
request Delek Marketing shall apply for, obtain and maintain any such permits in
its name. Nothing in this Agreement shall reduce Delek Marketing’s obligations
under Applicable Laws with respect to the Relevant Assets and Additional
Improvements.

7

--------------------------------------------------------------------------------




ARTICLE 3
PROVISION OF SUMF ITEMS
3.1    Provision of SUMF Items.
(a)    During the Term of this Agreement, Delek Refining shall make available
and provide to Delek Marketing, in accordance with the terms and conditions of
this Agreement, the SUMF Items described more fully on Exhibit A to this
Agreement for use by Delek Marketing and any of its Affiliates and agents in
connection with Delek Marketing’s ownership, operation and maintenance of the
Relevant Assets and any Additional Improvements.
(b)    If Delek Marketing reasonably believes in good faith that a SUMF Item
provided is not of the quality or quantity necessary to operate and maintain the
Relevant Assets and any Additional Improvements as currently operated and
maintained, Delek Marketing may deliver written notice of such claim. If Delek
Refining does not reasonably satisfy Delek Marketing’s claim pursuant to the
foregoing sentence within 30 days after receipt of such notice (or if such claim
is of a nature that cannot be resolved within 30 days, if Delek Refining does
not commence to satisfy such claim within 30 days after receipt of such notice
and thereafter diligently pursue satisfying such claim to completion), then
Delek Marketing may reject such SUMF Item and submit a proposal to Delek
Refining to reduce the amount of the Annual Service Fee. If Delek Refining
refuses to reduce the Annual Service Fee, the Dispute shall be resolved in
accordance with the provisions of Article 9. If Delek Marketing reasonably
believes in good faith that a SUMF Item provided is not of the quality or
quantity necessary to prevent imminent damage to person or property, or that
such deficiency will cause Delek Marketing to cease operating any tanks on the
Premises (a “SUMF Failure”), then (i) Delek Marketing may obtain such SUMF Items
as it reasonably deems necessary to remedy such deficiency, and may offset the
cost of the same against subsequent Annual Service Fees or (ii) if Delek
Marketing reasonably believes in good faith that such SUMF Item cannot be
obtained on commercially reasonable terms, Delek Marketing will be entitled to
liquidated damages from Delek Refining in an amount equal to any reduction in
the Storage Fee in the Tankage (as defined in the Tankage Agreement) pursuant to
Section 8(c) of the Tankage Agreement caused by the SUMF Failure. Delek
Marketing shall have the right to access the Refinery Site to put such SUMF
Items in service, so long as the same does not materially interfere with Delek
Refining’s operation of the Refinery Site.
(c)    Delek Refining shall notify Delek Marketing as soon as practicable of any
actual or anticipated changes in the character of any SUMF Item or any actual or
anticipated interruptions, shut-downs, turnarounds or similar events that may
adversely affect the provision of any SUMF Item.
(d)    Delek Refining shall provide all SUMF Items and perform all services
hereunder in accordance with Standard Operating Practice. The provision of all
SUMF Items and services hereunder shall be on a non-discriminatory basis
comparable to that provided or performed by Delek Refining with respect to its
own business at the Refinery Site unless otherwise specified herein.

8

--------------------------------------------------------------------------------




3.2    Increased Quantities and Additional SUMF Items.
(a)    If subsequent to the date hereof increased quantities of any SUMF Item
are reasonably required by Delek Marketing in connection with its ownership,
operation or maintenance of the Relevant Assets or any Additional Improvements,
Delek Refining shall use commercially reasonable efforts to provide such
increased quantities of such SUMF Item on the same terms and conditions set
forth in Exhibit A, so long as the provision of such increased quantities does
not interfere in any material respect with Delek Refining’s operations at the
Refinery Site or require Delek Refining to make a capital improvement to any
SUMF Asset. If the provision by Delek Refining of increased quantities of any
SUMF Item as requested by Delek Marketing would require Delek Refining to make
such a capital improvement, then Delek Marketing may submit a request to Delek
Refining pursuant to Section 6.1(a). The Annual Service Fee with respect to
increased quantities of any SUMF Item requested by Delek Marketing may be
increased in accordance with Article 4 of this Agreement. Notwithstanding
anything to the contrary herein, in the event that (i) Delek Marketing uses the
Relevant Assets to provide services to third parties, (ii) Delek Marketing’s
provision of such third-party services results in a material increase of any
SUMF Item required by Delek Marketing, and (iii) provision of such SUMF Items is
available to Delek Marketing from third-party vendors on commercially reasonable
terms, then Delek Refining may decline to provide such increased and additional
SUMF Item. Further, if, in Delek Refining’s sole discretion, the provision of
any SUMF Item by Delek Refining in connection with Delek Marketing’s provision
of services to third parties could expose Delek Refining or Delek Refining’s
assets to environmental risk or liability, then Delek Refining may refuse to
provide such SUMF Item in connection with Delek Marketing’s provision of
services to third parties.
(b)    If subsequent to the date hereof one or more additional SUMF Items not
specifically described herein, but which are being produced or utilized by Delek
Refining or its Affiliates in the normal course of their operations at the
Refinery Site (“Additional SUMF Items”), are or become reasonably necessary to
operate or maintain the Relevant Assets and any Additional Improvements, Delek
Refining shall use commercially reasonable efforts to provide such Additional
SUMF Items on terms and conditions consistent with the provision of the existing
SUMF Items by Delek Refining. The Annual Service Fee with respect to such
Additional SUMF Items may be increased in accordance with Article 4 of this
Agreement.
3.3    Use of SUMF Items. Delek Marketing agrees to utilize the SUMF Items
solely in connection with its ownership, operation and maintenance of the
Relevant Assets and any Additional Improvements so long as such use complies
with the terms of the Throughput and Tankage Agreements; provided, however, that
no provision of this Agreement shall obligate Delek Marketing in any way to
utilize all or part of the SUMF Items.
3.4    SUMF Assets. Subject to Article 8, Delek Refining shall be responsible
for operating and maintaining the SUMF Assets, at its sole cost and expense, in
accordance with Standard Operating Practice. Except for any capital improvement
project proposed by Delek Marketing under Article 6 or undertaken by Delek
Marketing under Article 5, Delek Refining shall be responsible for all costs and
expenses of any capital improvements to, or acquisitions of additional, SUMF
Assets. In the event Delek Refining fails to promptly make or commence and
diligently prosecute

9

--------------------------------------------------------------------------------




any repairs or replacements or maintenance required to be made by Delek Refining
to any SUMF Assets under this Agreement, Delek Marketing at its option, after
Delek Refining’s failure to cure such default on or before 10 days after notice
to Delek Refining, may make the repairs or replacements and perform the
maintenance for and on behalf of Delek Refining, and may offset the cost thereof
against the Annual Service Fee coming due; provided, however, that if Delek
Marketing reasonably believes in good faith that such SUMF Asset cannot be
repaired or replaced on commercially reasonable terms, Delek Marketing will be
entitled to liquidated damages from Delek Refining in an amount equal to any
reduction in the Storage Fee in the Tankage (as defined in the Tankage
Agreement) pursuant to Section 8(c) of the Tankage Agreement caused by the
failure to repair or replace such SUMF Asset. Notwithstanding the foregoing, if
an emergency exists, Delek Marketing may take reasonable steps to protect its
property, and make the repairs and replacements and perform the maintenance for
and on behalf of Delek Refining without notice to Delek Refining.
3.5    Access. The Lease and Access Agreements set forth the relative rights of
Delek Marketing and Delek Refining with respect to (a) access by Delek Marketing
to the buildings and other assets owned or leased by Delek Refining located at
the Refinery Site that are reasonably necessary for the operation of the
Relevant Assets and any Additional Improvements and (b) access by Delek Refining
to the Premises in order to inspect, repair or maintain any SUMF Assets, and
such section is incorporated herein by reference.

ARTICLE 4
ANNUAL SERVICE FEE
4.1    Annual Service Fee; Monthly Payment. Within 30 days following the end of
each calendar month, Delek Marketing will pay Delek Refining an amount (the
“Monthly Payment”) equal to the sum of (a) the product of (x) one-twelfth (1/12)
and (y) the aggregate of all fees set forth on Exhibit A (the “Annual Service
Fee”) and (b) the direct costs or good faith estimates thereof, without markup,
of electricity, gas, water and steam allocated to the Relevant Assets for the
provision by Delek Refining and its Affiliates to Delek Marketing during such
calendar month of all the SUMF Items described in Exhibit A. The Monthly Payment
for the first month under the Term of this Agreement will be prorated based on
the number of days elapsed from the date of this Agreement through the last day
of the first calendar month and the number of days in such calendar month.
4.2    Increases in Annual Service Fee.
(a)    The Annual Service Fee shall be adjusted on July 1 of each calendar year
commencing on July 1, 2015, by an amount equal to the change rounded to four
decimal places of the Producers Price Index-Commodities-Finished Goods, (PPI),
et al. (“PPI”), produced by the U.S. Department of Labor, Bureaus of Labor
Statistics; provided that the Annual Service Fee shall never be increased by
more than 3% for any such calendar year. If the PPI index change is negative in
a given year then there will be no change in the Annual Service Fee. If the
above index is no longer published, the Parties shall negotiate in good faith to
agree on a new index that gives comparable protection against inflation and the
same method of adjustment for increases or decreases in the new index shall be
used to calculate increases or decreases in the Annual Service Fee. If Delek

10

--------------------------------------------------------------------------------




Marketing and Delek Refining are unable to agree, a new index will be determined
by arbitration in accordance with Section 9.1.
(b)    Delek Refining may also increase the Annual Service Fee for any calendar
year by an amount equal to the actual cost to Delek Refining of providing
increased quantities of any SUMF Item or of providing any Additional SUMF Items
pursuant to Section 3.2(a) and Section 3.2(b) of this Agreement.
ARTICLE 5
CONNECTION FACILITIES
5.1    Connection Facilities.
(a)    Where necessary, Delek Marketing shall install or cause to be installed,
at the expense of Delek Marketing or Delek Refining as mutually agreed, one or
more Connection Facilities, which shall be of a quality and type reasonably
necessary to establish appropriate interconnections between the Relevant Assets
and the SUMF Assets. The design of any necessary Connection Facilities shall be
submitted by Delek Marketing for review by Delek Refining. Delek Refining shall
have 30 days in which to notify Delek Marketing of any modifications that are
necessary to conform the design to Standard Operating Practices and to comply
with requirements of Governmental Authorities, otherwise Delek Refining shall be
deemed to have approved such design.
(b)    Delek Refining and Delek Marketing shall reasonably cooperate with one
another with respect to the installation, operation and maintenance of the
Connection Facilities so as to minimize any disruption to the operation of the
Refinery Site, the Relevant Assets and the SUMF Assets.

ARTICLE 6
CAPITAL IMPROVEMENTS
6.1    Capital Improvements Relating to Provision of SUMF Items.
(a)    Delek Marketing may submit from time to time to Delek Refining written
requests for Delek Refining to undertake capital improvement projects relating
to the provision by Delek Refining of SUMF Items. Any such requests shall
specify in reasonable detail the capital improvements to be made, any permits
that may be required, the estimated cost of such capital improvements, any
proposed changes to this Agreement, and any other relevant information relating
to such capital improvement project. Delek Refining agrees that it will consider
in good faith any such request, but Delek Refining shall have no obligation to
agree to undertake any such capital improvement project and may reject any
request by Delek Marketing. Delek Refining shall provide Delek Marketing a
written explanation for the rejection of any request. If Delek Refining agrees
to undertake any such capital improvement project, Delek Marketing shall be
responsible for all costs associated with such project, without duplication of
other amounts paid or payable by Delek Marketing under this Agreement,
including, without limitation: (i) the cost of completing the capital
improvements; (ii) Delek Refining’s costs and expenses incurred in connection
with such project;

11

--------------------------------------------------------------------------------




and (iii) any increased costs of operation incurred or to be incurred by Delek
Refining as a result of such project; provided, however, that if other Persons
receive any of the benefits of such capital improvement project, such other
Persons shall bear their respective pro rata shares of all costs associated with
such project (based upon and only to the extent of the relative benefits
received by them), and Delek Marketing’s costs with respect thereto shall be
reimbursed promptly by Delek Refining as, when, if and to the extent savings are
received or as, when, if and to the extent the other Person utilizes such
benefits.
(b)    If for any reason a capital improvement project relating to the provision
by Delek Refining of SUMF Items is not completed pursuant to Section 6.1(a), and
such capital improvement project is in accordance with applicable required
engineering and regulatory standards, and the Parties agree that the capital
improvement project would not reasonably be expected to have a material adverse
impact on the operations or efficiency of the SUMF Assets or the provision of
the SUMF Items by Delek Refining or result in any material additional
unreimbursed costs to Delek Refining, then Delek Marketing may proceed with the
construction of the capital improvement project. Upon completion of
construction, Delek Marketing shall be the owner and operator of such capital
improvement project. The Parties agree that any capital improvement project
constructed by Delek Marketing pursuant to this Section 6.1(b) shall be treated
as the separate property of Delek Marketing. Delek Refining shall reasonably
cooperate with Delek Marketing in ensuring that the capital improvement project
shall operate as intended, subject to Delek Marketing’s reimbursing Delek
Refining on a monthly basis for any incremental expenses as determined by Delek
Refining in good faith.
ARTICLE 7
MONITORING COMMITTEE
7.1    Monitoring Committee.
(a)    Delek Refining and Delek Marketing shall jointly establish a committee
(the “Monitoring Committee”) to review the performance of this Agreement and the
provision of SUMF Items hereunder in an effort to ensure the smooth and
efficient performance of this Agreement. The Monitoring Committee shall be
comprised of one representative from Delek Refining and one representative from
Delek Marketing. In addition, other representatives that such Parties may
reasonably require shall report to, and attend meetings of, the Monitoring
Committee.
(b)    The Monitoring Committee shall meet, either in person, by telephone, or
other means mutually acceptable to the members of the Monitoring Committee,
within three months of the date of this Agreement and thereafter no less than
once every six months throughout the Term (other than where the Parties agree
that such a periodic meeting is not necessary) and as otherwise reasonably
requested by a Party.
(c)    The Monitoring Committee shall endeavor in good faith to resolve issues
raised by either of the Parties in respect of the performance of this Agreement
and the provision of any SUMF Item hereunder. The Monitoring Committee shall
review the performance of the Parties in the provision and receipt of SUMF Items
under this Agreement and shall consider any proposed improvement plans.

12

--------------------------------------------------------------------------------




(d)    The Monitoring Committee shall have the authority to develop
modifications or amendments to the Exhibits to this Agreement on behalf of the
Parties; provided, however, to become effective any such modifications or
amendments must be in writing and be duly signed by the Parties. The Monitoring
Committee shall, as needed to carry out its duties under this Article 7, develop
mutually agreed protocols and administrative procedures.
ARTICLE 8
LIABILITY AND INDEMNIFICATION
8.1    Limitation of Liability. Other than as provided in the Purchase
Agreements or the Omnibus Agreement, neither Party shall be liable or
responsible to the other Party or such other Party’s affiliated Persons for any
consequential, punitive, special or exemplary damages, or for loss of profits or
revenues (collectively referred to as “Special Damages”) incurred by such Party
or its affiliated Persons that arise out of or relate to this Agreement,
regardless of whether any such claim arises under or results from contract,
tort, or strict liability; provided that the foregoing limitation is not
intended and shall not affect liability for liquidated damages under Section
3.1(b) and Section 3.4 or for Special Damages imposed in favor of Third Parties.
8.2    Indemnification.
(a)    Delek Marketing shall defend, indemnify and hold harmless Delek Refining,
its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Delek Refining Indemnitees”) from and against any
Liabilities directly or indirectly arising out of (i) any breach by Delek
Marketing of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of Delek Marketing made herein or in
connection herewith proving to be false or misleading, (ii) any failure by Delek
Marketing, its Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law or (iii) any
acts or omissions of Delek Marketing and its Affiliates in connection with the
performance of Delek Marketing’s obligations under this Agreement; provided,
however, Delek Marketing shall not have any obligation to indemnify the Delek
Refining Indemnitees for any Liabilities under (iii) to the extent resulting
from or arising out of the willful misconduct or gross negligence of any of the
Delek Refining Indemnitees. Notwithstanding the foregoing, Delek Marketing’s
liability to the Delek Refining Indemnitees pursuant to this Section 8.2(a)
shall be net of any insurance proceeds actually received by the Delek Refining
Indemnitee from any Third Party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. Delek Refining agrees
that it shall, and shall cause the other Delek Refining Indemnitees to, (i) use
all commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Delek Refining Indemnitees are entitled with
respect to or on account of any such damage or injury, (ii) notify Delek
Marketing of all potential claims against any Third Party for any such insurance
proceeds, and (iii) keep Delek Marketing fully informed of the efforts of the
Delek Refining Indemnitees in pursuing collection of such insurance proceeds.
(b)    Delek Refining shall defend, indemnify and hold harmless Delek Marketing,
its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Delek Marketing Indemnitees”) from and

13

--------------------------------------------------------------------------------




against any Liabilities directly or indirectly arising out of (i) any breach by
Delek Refining of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Delek Refining made
herein or in connection herewith proving to be false or misleading, (ii) any
failure by Delek Refining, its Affiliates or any of their respective employees,
representatives, agents or contractors to comply with or observe any Applicable
Law or (iii) any acts or omissions of Delek Refining and its Affiliates in
connection with the performance of Delek Refining’s obligations under this
Agreement; provided, however, Delek Refining shall not have any obligation to
indemnify the Delek Marketing Indemnitees for any Liabilities (x) under (i) and
(iii) to the extent liquidated damages were paid by Delek Refining therefor
under Section 3.1(b) or Section 3.4 and (y) under (iii) to the extent resulting
from or arising out of the willful misconduct or gross negligence of any of the
Delek Marketing Indemnitees. Notwithstanding the foregoing, Delek Refining’s
liability to the Delek Marketing Indemnitees pursuant to this Section 8.2(b)
shall be net of any insurance proceeds actually received by the Delek Marketing
Indemnitees or any of their respective Affiliates from any Third Party with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. Delek Marketing agrees that it shall, and shall cause the
other Delek Marketing Indemnitees to, (i) use all commercially reasonable
efforts to pursue the collection of all insurance proceeds to which any of the
Delek Marketing Indemnitees are entitled with respect to or on account of any
such damage or injury, (ii) notify Delek Refining of all potential claims
against any Third Party for any such insurance proceeds, and (iii) keep Delek
Refining fully informed of the efforts of the Delek Marketing Indemnitees in
pursuing collection of such insurance proceeds.
(c)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 8.2(a)(iii) AND SECTION 8.2(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).
8.3    Specific Performance. Notwithstanding anything to the contrary contained
in this Agreement, including this Article 8, each Party shall be entitled to
specific performance of the obligations of the other Party under this Agreement.
8.4    Survival. The provisions of this Article 8 shall survive the termination
of this Agreement.
8.5    Ancillary Agreements. The Ancillary Agreements contain additional
indemnity provisions. The indemnities contained in this Article 8 are in
addition to and not in lieu of the indemnity provisions contained in the
Ancillary Agreements. Any indemnification obligation of Delek Refining to the
Delek Marketing Indemnitees on the one hand, or Delek Marketing to the Delek
Refining Indemnitees on the other hand, pursuant to this Article 8 shall be
reduced by an amount equal to any indemnification recovery by such Indemnitees
pursuant to the other Ancillary Agreements to the extent that such other
indemnification recovery arises out of the same event or

14

--------------------------------------------------------------------------------




circumstance giving rise to the indemnification obligation of Delek Refining or
Delek Marketing, respectively, hereunder.

ARTICLE 9
DISPUTE RESOLUTION
9.1    Dispute Resolution.
(a)    Any and all Disputes shall be resolved through the use of binding
arbitration using three arbitrators, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Section 9.1 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Section 9.1 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by а Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that the Claimant elects to
refer the Dispute to binding arbitration. Claimant’s notice initiating binding
arbitration must identify the arbitrator Claimant has appointed. The Respondent
shall respond to Claimant within 30 days after receipt of Claimant’s notice,
identifying the arbitrator Respondent has appointed. If the Respondent fails for
any reason to name an arbitrator within the 30-day period, Claimant shall
petition the American Arbitration Association for appointment of an arbitrator
for Respondent’s account. The two arbitrators so chosen shall select а third
arbitrator within 30 days after the second arbitrator has been appointed. The
Claimant will pay the compensation and expenses of the arbitrator named by or
for it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of Delek Refining, Delek Marketing or any of their
Affiliates and (ii) have not less than seven years experience in the energy
industry. The hearing will be conducted in Houston, Texas and commence within 30
days after the selection of the third arbitrator. Delek Refining, Delek
Marketing and the arbitrators shall proceed diligently and in good faith in
order that the award may be made as promptly as possible. Except as provided in
the Federal Arbitration Act, the decision of the arbitrators will be binding on
and non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award Special Damages.
(b)    Pending resolution of any Dispute between the Parties, the Parties shall
continue to perform in good faith their respective obligations under this
Agreement based upon the last agreed performance demonstrated prior to the
Dispute.
(c)    Each Party shall, in addition to all rights provided herein or provided
by Law, be entitled to the remedies of specific performance and injunction to
enforce its rights hereunder.

15

--------------------------------------------------------------------------------




ARTICLE 10
TERM AND TERMINATION
10.1    Term. This Agreement shall be in full force and effect on and from the
date hereof and shall continue for a term that is co-terminous with the Lease
and Access Agreements (the “Term”) such that if any Lease and Access Agreement
is terminated or expires for any reason, this Agreement shall also be deemed to
have terminated with respect to the portion of the Relative Assets and any
Additional Improvements on the same date of the termination or expiration of
such Lease and Access Agreement.
10.2    Termination by Delek Refining. Delek Refining may, in addition to its
other remedies, terminate this Agreement as a whole in any one of the following
circumstances:
(a)    if a Bankruptcy Event occurs and is continuing in relation to Delek
Marketing or its Affiliates and Delek Marketing does not provide adequate
assurances to Delek Refining within 30 days of the occurrence of the Bankruptcy
Event that Delek Marketing will continue to pay the Annual Service Fee and other
charges on the terms and conditions of this Agreement;
(b)    with no less than 30 days prior written notice following a decision by
Delek Marketing to discontinue the operation of all or substantially all of the
Relevant Assets and any Additional Improvements (other than for reasons of Force
Majeure); or
(c)    if Delek Marketing, without proper justification, fails to pay any
undisputed Annual Service Fee (or portion thereof) or other charge within 30
days of the date when such payment became due, and such failure continues
thereafter for a period of 30 days after written notice from Delek Refining.
10.3    Effect of Termination.
(a)    Each Party shall use its reasonable commercial efforts to minimize any
adverse effect to the other Party resulting from the termination of the
rendering, in whole or in part, of any SUMF Item under this Agreement.
(b)    Within 60 days after termination of this Agreement in whole, Delek
Refining shall provide Delek Marketing with a final accounting of the amount of
(i) any Annual Service Fee and other applicable charges due with respect to the
period beginning on January 1 of the calendar year in which the termination
occurred and ending on the effective date of the termination; and (ii) any
unpaid and undisputed Annual Service Fee and other applicable charges
attributable to the prior calendar year. If Delek Marketing agrees with the
total amount shown on the final accounting, Delek Marketing shall pay to Delek
Refining such amount within 30 days following the receipt of such final
accounting. The Parties shall meet in good faith to resolve any Dispute relating
to the final accounting as expeditiously as possible.
(c)    Any termination of this Agreement, either in whole or in part, and
termination of any individual SUMF Item shall be without prejudice to the
accrued rights, remedies and liabilities

16

--------------------------------------------------------------------------------




of the Parties at the time of such termination and all provisions of this
Agreement necessary for the full enjoyment thereof shall survive termination for
the period so necessary.
(d)    If there is a Dispute regarding the termination of this Agreement or a
SUMF Item under this Article 10, then no termination shall occur until 30 days
following resolution of the Dispute or by written agreement of the Parties.
ARTICLE 11
GENERAL PROVISIONS
11.1    Force Majeure. In the event that either Party is rendered unable, wholly
or in part, by a Force Majeure event to perform its obligations under this
Agreement, then upon the delivery by such Party of written notice and full
particulars of the Force Majeure event, including the approximate length of time
such Party reasonably believes in good faith such Force Majeure event will
continue, within a reasonable time after the occurrence of the Force Majeure
event relied on, the obligations of the Parties (including payment), to the
extent they are affected by the Force Majeure event, shall be suspended for the
duration of any inability so caused. The cause of the Force Majeure event shall
so far as possible be remedied with all reasonable dispatch. Notwithstanding
anything in this Agreement to the contrary, inability of a Party to make
payments when due, be profitable or to secure funds, arrange bank loans or other
financing, obtain credit or have adequate capacity or production (other than for
reasons of Force Majeure) shall not be regarded as Force Majeure events.
11.2    Intellectual Property Rights. Neither this Agreement nor the performance
by either of the Parties of its duties hereunder shall operate to convey,
license or otherwise transfer from one Party to the other any patent, know-how,
trade secrets or other intellectual property rights. The copyright, property and
any other rights in any document or material supplied under this Agreement
shall, in the absence of any express provision to the contrary thereon, remain
with the disclosing Party.
11.3    Notices. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given upon
confirmation of actual delivery thereof: (a) by transmission by facsimile or
hand delivery; (b) mailed via the official governmental mail system, sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) mailed by an internationally recognized overnight express mail
service such as FedEx, UPS, or DHL Worldwide; or (d) by e-mail. All notices will
be addressed to the Parties at the respective addresses as follows:
If to Delek Refining, to:
Delek Refining, Ltd.
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271

17

--------------------------------------------------------------------------------






with a copy, which shall not constitute notice, to:
Delek Refining, Ltd.
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No: (615) 435-1271


If to Delek Marketing, to:


Delek Marketing & Supply, LP
c/o Delek Marketing GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No.: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Marketing & Supply, LP
c/o Delek Marketing GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No.: (615) 435-1271


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
11.4    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
11.5    Entire Agreement. This Agreement, together with the Ancillary
Agreements, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith.

18

--------------------------------------------------------------------------------




11.6    Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
11.7    Incorporation by Reference. The exhibits attached hereto and referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
11.8    Succession and Assignment. This Agreement may be assigned in connection
with, and subject to the terms and conditions set forth in Section 13(c) of each
of the Throughput and Tankage Agreements, which such terms and conditions are
incorporated herein by reference. Notwithstanding anything to the contrary
herein or in the Throughput and Tankage Agreements, Delek Refining may engage
third-party contractors to perform any of the services or actions Delek Refining
is required to perform hereunder without Delek Marketing’s consent.
11.9    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any Third Party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 11.9. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 11.9(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such

19

--------------------------------------------------------------------------------




Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 11.9, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.
(e)    Survival. The obligation of confidentiality under this Section 11.9 shall
survive the termination of this Agreement for a period of two years.
11.10    Audit and Inspection. During the Term, Delek Refining and its duly
authorized agents and/or representatives, upon five Business Days’ prior written
notice and during normal working hours, shall have access to the accounting
records and other documents maintained by Delek Marketing, or any of Delek
Marketing’s contractors and agents, which relate to this Agreement, and shall
have the right to audit such records at any reasonable time or times during the
Term of this Agreement and for a period of up to two years after termination of
this Agreement. The right to inspect or audit such records shall survive
termination of this Agreement for a period of two years following the end of the
Term. Lessee shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two years from
the end of the Term.
11.11    Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.
11.12    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
11.13    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.

20

--------------------------------------------------------------------------------




11.14    Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of both Parties will be required.
If, during the Term of this Agreement, changes in the operations, facilities or
methods of either Party will materially benefit a Party without detriment to the
other Party, the Parties commit to each other to make reasonable efforts to
cooperate and assist each other.
11.15    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
11.16    Recording. Upon the request of any Party, Delek Marketing and Delek
Refining shall execute, acknowledge, deliver and record a “short form”
memorandum of this Agreement.
11.17    Conflicts Between Agreements. In the event a conflict between the terms
and conditions contained in the Throughput Agreement or Tankage Agreement or the
other Ancillary Agreements and this Agreement arises in connection with any
matter pertaining to the provision of the SUMF Items, the terms and conditions
contained in the Throughput Agreement or the Tankage Agreement, as applicable,
will govern. Nothing contained in this Agreement shall be deemed to limit or
restrict Delek Marketing’s rights to fully use and enjoy the rights and benefits
it has under the Purchase Agreements or the other Ancillary Agreements.
11.18    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
[Remainder of page intentionally left blank]



21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
DELEK REFINING, LTD.
By:
DELEK U.S. REFINING GP, LLC its General Partner

By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President    
By: /s/ Mark D. Smith        
Name: Mark D. Smith    
Title: Executive Vice President         


DELEK MARKETING & SUPPLY, LP
By: DELEK MARKETING GP, LLC,
its General Partner


By: /s/ Assaf Ginzburg    
Name: Assaf Ginzburg    
Title: Executive Vice President    
By: /s/ Avigal Soreq        
Name: Avigal Soreq    
Title: Vice President    



[Signature Page to Amended and Restated Site Services Agreement]

--------------------------------------------------------------------------------




Exhibit A
Delek Refining will supply the services listed on this Exhibit A to Delek
Marketing with respect to Delek Marketing’s ownership, operation and maintenance
of the Relevant Assets, together with such additional services as the Parties
may agree from time to time. Delek Marketing will pay Delek Refining the Annual
Service Fee of $203,178 (such payment to be made in monthly installments) for
these services.
•
Wastewater Processing — Provided that the Texas Commission of Environmental
Quality (“TCEQ”) does not object, all waste water treatment will be supplied to
Delek Marketing by Delek Refining from existing Refinery Site sources. This
treatment pertains to dock and sump materials generated during the normal course
of operations and includes sump generated waste materials. The Parties
acknowledge that TCEQ may impose pre-treatment standards on any waste waters
Delek Marketing releases to Delek Refining for processing. If such pre-treatment
standards are imposed, Delek Refining shall be responsible for ensuring that
relevant Delek Marketing personnel are adequately trained to comply with such
standards and for submitting any related and required reports with TCEQ. Delek
Marketing will supply field data to Delek Refining to fulfill any such reporting
requirements.

•
Fire and Emergency Protection — Delek Refining will provide response support in
the event of an emergency. Delek Refining will maintain the existing tank farm
fire water and emergency response system and any necessary improvements will be
made by Delek Refining.

•
Security — All security patrols, monitoring and surveillance will be provided to
Delek Marketing by Delek Refining.

•
Utility Infrastructure — Subject to Section 4.1, all gas, water, steam and
electricity will be furnished by Delek Refining for operation of all the
Relevant Assets within the Refinery Site.

•
Air Permit — Delek Refining will retain the Relevant Assets on all applicable
air permits and will handle all agency reporting requirements. Delek Marketing
will supply field data to Delek Refining necessary for Delek Refining to fulfill
its reporting requirements.

•
Solid / Hazardous Waste Processing — Under the provisions of the Resource
Conservation and Recovery Act (RCRA) Delek Marketing and Delek Refining will be
co-generators of any solid / hazardous wastes that may be generated by Delek
Marketing at the contiguous facility. Any such wastes shipped under a hazardous
waste manifest will show Delek Refining as the generator. Delek Refining will be
responsible for ensuring that relevant Delek Marketing personnel are trained, as
appropriate, to comply with RCRA solid and hazardous waste requirements. Delek
Refining shall be liable for any RCRA violations at the Refinery Site, unless
such


Exhibit A-1

--------------------------------------------------------------------------------




violations are caused by the willful misconduct or gross negligence of Delek
Marketing or its employees or agents.
•
Spill Prevention Control and Countermeasures (SPCC) Plan — Delek Refining will
maintain and update, as required, a facility-wide SPCC plan for operations at
the Refinery Site, clearly identifying those assets owned by each Party and
their resultant responsibilities. In addition, Delek Refining shall be
responsible for inspecting and maintaining all secondary containment required
under the SPCC Plan.

•
IT Infrastructure — Delek Marketing will be entitled to access and use of all
necessary IT infrastructures for the operation of the Relevant Assets. Delek
Refining will maintain all IT infrastructures.

•
Office Space — Delek Refining will furnish necessary office space for any of
Delek Marketing’s employees, contractors or vendors.

•
Parking —Delek Refining will provide parking for the personal vehicles of any of
Delek Marketing’s employees, contractors or vendors, Delek Marketing’s
company-owned vehicles, and auxiliary maintenance equipment.

•
Maintenance, Warehouse Storage and Shop — Delek Refining will provide all
warehouse storage necessary to store maintenance and spare part inventories for
Delek Marketing’s exclusive use. These storage areas will be secured and
controlled separate from Delek Refining’s warehouse operations.

•
Contract Maintenance Labor — Delek Refining will provide maintenance labor to
Delek Marketing on an as-needed basis. Delek Refining will charge Delek
Marketing an agreed hourly rate for the maintenance services.

•
Laydown Area — Delek Refining will provide Delek Marketing an outdoor laydown
area for maintenance and project activities. The area will be separate from
Delek Refining’s laydown area.

•
LDAR Monitoring and Reporting — Delek Refining will provide to Delek Marketing
services necessary to perform leak detection, monitoring and reporting on all
Relevant Assets within the Refinery Site as required by Applicable Law and any
applicable consent decree. Delek Refining will provide Delek Marketing with
services, as needed, to make any necessary repairs, as required, to equipment in
light liquid and/or gas/vapor service. Delek Refining will charge Delek
Marketing an agreed hourly rate for the maintenance services. Delek Refining’s
and Delek Marketing’s employees will be included in the refinery LDAR training
program, which training program shall comply with the Clean Air Act and any
applicable consent decree. Delek Refining will provide data to Delek Marketing
on all LDAR surveillance activities.


Exhibit A-2

--------------------------------------------------------------------------------




•
Process Safety Management (PSM) and Personal Safety — Delek Refining will
include all Relevant Assets in it its integrated PSM and personal safety
programs and procedures. Delek Refining will provide all necessary PSM and
personal safety management and administrative services. Delek Marketing will
participate in all processes necessary under PSM and personal safety programs in
order to maintain compliance. Delek Refining shall provide relevant Delek
Marketing personnel with all required personal protective equipment and shall
pass onto Delek Marketing the cost of any such provided equipment.

•
Telephones — Delek Refining will provide all local and long distance telephone
(land line only) service.

•
Labor Matters – Delek Refining will provide collective bargaining agreement /
labor administration.


Exhibit A-3